Citation Nr: 0110550	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  94-40 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
fracture of the right great toe.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, which 
denied the veteran's claims of entitlement to service 
connection for prostatitis, back strain, post-operative 
fracture of the right great toe, and a chronic acquired 
psychiatric disorder.  

In a November 1998 decision, the Board denied the veteran's 
claims of entitlement to service connection for chronic 
prostatitis, the residuals of a fracture of the right great 
toe, and a chronic acquired psychiatric disorder.  In that 
decision, the Board also remanded the claim of entitlement to 
service connection for a back disorder.

The veteran then filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
February 2000, while this case was pending before the Court, 
the veteran died.  In March 2000, the Court issued an Order 
dismissing the veteran's appeal and vacating the Board's 
November 1998 decision.


FINDINGS OF FACT

1.  In a November 1993 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
prostatitis, back strain, post-operative fracture of the 
right great toe, and a chronic acquired psychiatric disorder.

2.  The Board issued a decision in November 1998, which 
denied the veteran's claims of entitlement to service 
connection for chronic prostatitis, the residuals of a 
fracture of the right great toe, and a chronic acquired 
psychiatric disorder: the issue of entitlement to service 
connection for a back disorder was remanded to the RO for 
further development  Thereafter, the veteran filed a timely 
appeal to the Court.

4.  In January 2000, the veteran died.

5.  In March 2000, the Court issued an Order vacating the 
Board's November 1998 decision and dismissing the appeal.


CONCLUSION OF LAW

The November 1993 RO rating decision and all subsequent RO 
rating decisions regarding the issues of entitlement to 
service connection for chronic prostatitis, a back disorder, 
the residuals of a fracture of the right great toe, and a 
chronic acquired psychiatric disorder are vacated.  The 
appeal is dismissed.  Landicho v. Brown, 7 Vet. App. 42 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in February 2000, while his 
claims were pending before the Court.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho . Brown, 7 
Vet. App. 42, 54-55 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causes the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  38 C.F.R. § 20.1104 (2000).  See 
e.g., Smith, 10 Vet. App. 333-34; Yoma v. Brown, 8 Vet. App. 
298 (1995).  In accordance with this precedent, the Court 
vacated the Board's November 1998 decision and dismissed the 
appeal in March 2000.

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with Court's holding in 
Landicho, the Board finds that the RO must vacate the rating 
decisions upon which this case was premised.


ORDER

The RO is directed to vacate its November 1993 rating 
decision and all subsequent rating decisions regarding the 
issues of entitlement to service connection for a chronic 
prostatitis, a back disorder, the residuals of a fracture of 
the right great toe, and a chronic acquired psychiatric 
disorder.  The appeal is dismissed.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

